Citation Nr: 1504165	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  04-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for a disability of the lumbar spine.

In November 2012, the Board denied the claim for a lumbar spine disorder as the evidence did not show it was incurred in or aggravated by active duty service.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court issued an order that set aside the November 2012 Board decision and remanded the claim for further proceedings.  

In February 2014, the Board remanded the claim to the RO to obtain another VA examination and opinion regarding the etiology of the Veteran's lumbar spine disorder.  In August 2014, the Board again remanded the claim to the RO to obtain an addendum opinion regarding secondary service connection as the Veteran, through his representative, asserted that the Veteran's lumbar spine disorder was caused or aggravated by his service-connected PTSD and diabetes.  

The case is once more before the Board.  After a complete review of the entire record, the Board is satisfied as to substantial compliance with all of its previous remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

In connection with this appeal, the Veteran testified at hearings before a Decision Review Officer (DRO) in November 2005 and before the undersigned Veterans Law Judge in January 2008.  The transcripts of both hearings are of record.

In an August 2014 brief the Veteran, through his representative, raised a contention that the Veteran's lumbar spine disability is compensable under the provisions of 38 U.S.C.A. § 1151.  That issue has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, so is referring it to the RO for appropriate action.  

Generally speaking, separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Here, however, although both the claim for service connection and for compensation under § 1151 both relate to the low back, they do not amount to the same claim.  They are different in their own rights and have different legal requirements.   Hence, the claims are not "inextricably intertwined."   See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

A chronic lumbar spine disorder was not shown in service, degenerative joint disease of the lumbar spine was not diagnosed within one year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's current degenerative disc disease of the lumbar spine is etiologically related to his active service and is not due to or aggravated by a service-connected disability.



CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by active service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in August 2004 and September 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the latest adjudication by the AOJ/RO in August 2012.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records, Social Security Administration (SSA) records, and identified private treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

The Board notes that the Veteran s service treatment records (STRs) have been deemed missing.  Although initially of record when his service connection claim was first adjudicated in July 2002, the STRs have subsequently been lost.  An April 2010 RO inquiry to the National Personnel Records Center (NPRC) reflected that the Veteran s service treatment records had been furnished to the St. Petersburg RO in January 2002.  An April 2010 Formal Finding of the Unavailability of Service Treatment Records was completed.  The RO listed dates of request to the appropriate federal department for records.  Moreover, the RO indicated that they had requested records from the Veteran in October 2008 and April 2010, but had not received any response.  The Memorandum noted that all procedures to secure theses records had been correctly followed and evidence of written and telephonic efforts to obtain the evidence is in the file.  The RO determined that further efforts would be futile and based on the facts, the record is not available.  Information in the claims file reflects that the Veteran was informed in both October 2008 and April 2010 letters of the unavailability of his STRs and requested that he submit any service treatment records in his possession.  As such, the Board finds that the RO has satisfied its duty to assist in obtaining the Veteran's STRs to the extent possible under the circumstances.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule where applicable.  See O'Hare v Derwinsla, 1 Vet App 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v Brown, 9 Vet App 46 (1996).

VA examinations, opinions, and addendum opinions regarding the Veteran's lumbar spine disorder were obtained in July 2010, November 2010, April 2014, and August 2014.  38 CFR § 3.159 (c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the Board finds that the examinations are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The Veteran's testimony and the questions from the DRO and undersigned focused on the elements necessary to substantiate the Veteran's claims.  Each duty to the Veteran outlined in Bryant was met during the November 2005 hearing before the DRO and the January 2008 Board hearing.

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  The Board appreciates that the relevant law changed, effective October 2006, subsequent to the Veteran's claim in April 2002.  See Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52,744-01 (Sept. 7, 2006).  The intent of the amendment was to conform VA regulations to Allen v. Brown, the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  7 Vet. App. 439 (1995).  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  See 38 C.F.R. § 3.310 (2014).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).

Analysis

As a preliminary matter, the Board observes that the STRs have been determined to be missing and were lost during the appeals process.  Information found in the July 2002 rating decision on appeal and a January 2004 statement of the case considered the Veteran's STRs before they were lost has been used.  The Board has considered the Veteran's statements, made through his representative at his Board hearing, essentially asserting that the STRs previously considered may not have even been his as the dates encompassed a broader time frame than he actually served.  There is no indication in the claims file the STRs previously of record were those belonging to another Veteran.  Moreover, as the Board concedes that the Veteran suffered a back injury in service, there is no prejudice to the Veteran in considering the information noted about the STRs in the prior rating decision and statement of the case.

The July 2002 rating decision noted that the Veteran's STRs did not reflect any treatment or diagnosis for a back disorder during his service.  The January 2004 statement of the case reflected that the Veteran's STRs showed that he was involved in a motor vehicle accident prior to enlistment where he was expelled from his car against trees.  Complaints of low back pain were documented in his June 1967 enlistment examination.  However, the STRs contained no evidence of complaints, treatment or diagnosis for a back disorder during service that would suggest aggravation or establish an incurrence of a lumbar spine disability.  Although this evidence seems to indicate that the Veteran may have had a preexisting back disorder prior into entrance into service, because the STRs are missing, the Board will apply the presumption of soundness in finding that the Veteran did not have a preexisting disability of the lumbar spine.  

As for the question of the incurrence of an in-service injury, the Veteran's personnel records reflect a military occupational specialty (MOS) as a cannoneer.  Although the Veteran's service records purportedly fail to document treatment for the Veteran's back, the Board finds that it would have been consistent with the circumstances of his service for him to have suffered from a back injury due to his weapon backfiring.  See 38 U.S.C.A. § 1154(b) (West 2002).  The Board concedes that the Veteran was hit in the back by the wheel of a gun; although the extent of his injuries remains undetermined.  Id.  Shedden element (2) has thereby been met.

Shedden element (1) has also been established.  A May 1999 lumbar spine x-ray showed degenerative disc disease and mild spondylolisthesis of L4-L5.  An October 2002 lumbar spine MRI showed diffuse degenerative disc disease and anterior spondylolisthesis at L4-L5.  Those findings were confirmed in a later March 2005 VA examination. 

Turning to element (3) of Shedden, a review of the post-service evidence does not support the conclusion that any current lumbar spine disorder is causally related to the Veteran's active service.  In July 2002, the Veteran's physician reported that the symptoms of a lumbar spine disorder first appeared in 1999, which is thirty years after his separation from service.  The record contains no evidence supporting a chronic back disorder prior to that time.  The objective evidence does not reflect continuity of symptomatology.  

Recognition is given to the Veteran's recent statements and testimony asserting continuity of symptoms with respect to his lumbar spine disorder since active duty service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

There is no dispute that Veteran is competent to report symptoms of low back pain since service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Board is within its province to weigh that testimony and to make a credibility determination.

In this regard, the Board finds that the Veteran's reported history of a lumbar spine disorder since active service, while competent, is nonetheless not credible.   The evidence of record contradicts the Veteran's assertions of continuity since service.  In a September 2000 VA treatment record the Veteran reported persistent back pain increasing over the past six to nine months.  In January 2001, the Veteran reported that his back pain had has increased over the past year, consistent with his September 2000 report.  He also reported having low back pain for the past twenty-five years, approximately 1976, which is still seven years after his separation from service.  If the Veteran truly had been experiencing chronic lumbar spine issues since service, as he now states, then reporting such a history would have clearly been in the Veteran's best interest.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  However, as noted above, his physician indicated that the Veteran's first back symptoms appeared in 1999, and that the Veteran himself reported symptoms only since 1976.

In a March 2003 report for the SSA, the Veteran reported that while he had his condition a long time, it has worsened in the past ten years, approximately 1993.  Significantly, at an April 2003 SSA consultative examination for his lumbar spine, the Veteran reported that he injured his back twenty years ago, approximately 1983, while working at a potato chip factory and lifted a heavy object.  He felt a sudden sharp and excruciating pain in his lumbar spine and was taken to the hospital where he was admitted and given traction treatment.  The Veteran further stated that within a few years, he began feeling some nagging discomfort in his lower spine, which progressively became worse, and in the past five to six years had become quite severe.  

The fact that the Veteran related to the SSA that his back problems were related to a workplace injury is significant.  He demonstrates a propensity for manipulating his story/history in the interest of gaining benefits.  Such weighs heavily against his credibility.  In fact, the record shows that the Veteran he reported having back pain for six to eight months in September 2000, he reported having back pain since 1976 in January 2001, he reported having back symptoms since 1999 to his physician in July 2002, and he reported having back symptoms since 1976 to his physician in July 2002.  None of those earlier reports made any reference to his active service.  Given the fact that he initially associated his back symptoms to a post-service event, specifically a workplace injury in 1983, his later assertions of continuity of symptomatology since service are not found credible.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has considered the Veteran's personal testimony at both his November 2005 DRO hearing and his January 2008 BVA hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the Veteran's sworn testimony is a function for the BVA in the first instance").  Although the Veteran now asserts back problems related to an in-service accident, the evidence of record does not corroborate his allegations.  The Veteran is simply not a credible historian.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

The Veteran underwent a July 2010 VA examination and a November 2010 VA addendum opinion was obtained.  The July 2010 VA examiner considered that the Veteran's reports of injuring his low back during combat while in Vietnam.  The Veteran stated that he was struck in the right flank by the recoil of a large howitzer gun.  The Veteran reported intermittent problems when he was younger but now reported progressive pain and worsening of his low back symptoms.  He made no mention of the work-related back injury.  A physical examination of his back was completed along with a review of the Veteran's claims file treatment records.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with L4-L5 degenerative anterolisthesis and bilateral lower extremity radiculopathy L4-L5, right greater than left.  The VA examiner indicated that because the documented history of the low back injury that occurred while in service was unavailable, due to the remote nature of this injury occurring over forty years ago, and due to the chronic progressive nature of degenerative discs of the lumbar spine, he was unable to resolve this issue without resorting to mere speculation.  He stated that this was a chronic progressive condition that occurs over several years.

In a November 2010 addendum opinion, a different VA examiner once again considered the Veteran's claims file, to include a May 1999 X-ray which was not listed as reviewed by the prior July 2010 VA examiner.  The VA examiner indicated that there was no objective evidence of onset of a chronic lumbar spine disorder in active service.  She noted that there was no objective evidence that an in-service low back strain did not resolve.  The VA examiner referenced a letter from a treating provider stating that the Veteran's lumbar spine disorder had begun approximately in 1983 due to a lifting incident at work.  Based on these findings, the examiner opined that it was less likely as not that the Veteran's lumbar spine disorder was due to active service.  

The Veteran was afforded a second VA examination in April 2014.  The VA examiner conducted an in-person examination and reviewed the Veteran's medical records.  At this examination, the Veteran again reported injuring his back during combat in Vietnam but was not sure when his back problems began or when he first sought treatment for his back problems.  After reviewing the records and conducting a physical examination, the examiner diagnosed the Veteran with lumbar spine degenerative disc disease with radiculopathy.  The examiner opined that the Veteran's low back condition was not caused by or a result of active duty, to include any in-service back injury.  The examiner based his opinion on a review of the medical records, medical literature, and his clinical experience as a neurologist.  The examiner stressed that there was "absolutely" no evidence to support a chronic back condition that began in service and continued following separation.  The examiner noted that the Veteran's lumbar spine disorder was most likely related to his age combined with his heavy physical work for many years.  The examiner concluded that a nexus could not be made to the Veteran's service.

The Board emphasizes that there are two persuasive VA medical opinions that weigh against the Veteran's claims and are found to have great probative value.  The first VA examiner opined that the Veteran's current lumbar spine disability was less likely as not due to active service.  The second VA examiner opined that the Veteran's low back condition was not caused by or a result of active duty, to include any in-service back injury.  The examiner noted that the Veteran's lumbar spine disorder was most likely related to his age combined with his heavy physical work for many years.  In addition, both VA examiners reviewed the Veteran's claim file, conducted a thorough examination, and obtained objective medical evidence to support their opinions.  As these opinions are consistent with the record, which shows the Veteran did not begin treatment for his back until 1999 and altered his story multiple times when reporting his back symptoms to physicians, the two VA examiners' opinions are given great probative value. 

Consideration has also been as to whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a chronic disease.  However, in order for the presumption to trigger, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  Such is not shown.  Rather, the evidence of record fails to establish any clinical manifestations of arthritis of the lumbar spine within the applicable time period.  

In August 2014, the Veteran, through his representative, raised the issue of secondary service connection for his lumbar spine disorder due to the Veteran's service connected PTSD and diabetes.

In response to the new theory of secondary service connection, in August 2014, a different VA examiner considered the Veteran's claims file and submitted an addendum opinion to the April 2014 VA examination.  The examiner opined that the Veteran's lumbar spine disorder was not caused by, was a result of, or aggravated by his service connected PTSD or diabetes.  The examiner based his opinion on the medical records, medical literature, and his clinical experience.  The examiner stressed that there was no objective evidence in the current medical ligature which supports the claim that low back pain is caused by or aggravated by PTSD or diabetes and that the medical literature did not support such a claim.

After weighing all the evidence, the Board finds greater probative value in the August 2014 VA examiner's opinion, which considered the elements necessary to substantiate a claim for secondary service connection.  The VA examiner provided a thorough rationale following review of the record and reference to medical literature.  The Board finds that the preponderance of the evidence weighs against a finding of secondary service connection for his lumbar spine disorder due to the Veteran's service connected PTSD and diabetes.

Consideration has been given to the Veteran and his son's statements asserting a nexus between his currently-diagnosed lumbar spine disorder and active duty service or a service related disability.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a lumbar spine disorder, including degenerative disc and joint disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Degenerative disc disease is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that X-rays studies and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of pain, and that his son is competent to report what he has observed, there is no indication that either of them are competent to etiologically link the Veteran's current diagnosis to an injury that occurred over 40 years ago.  Neither the Veteran nor his son are shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


